Case 8:19-cr-00471-WFJ-AAS Document1 Filed 10/08/19 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA |
TAMPA DIVISION

UNITED STATES OF AMERICA

v. CASE NO, 8:\A CNY CV 0 2 mers
46 U.S.C. § 70503(a)
DAEMON GARIEPY 46 U.S.C. § 70506(a) and (b)
BRYAR LANGE
INDICTMENT
The Grand Jury charges:
COUNT ONE

Beginning on an unknown date and continuing through on or about
September 28, 2019, while on the high seas and aboard a vessel subject to the
jurisdiction of the United States, the defendants,

DAEMON GARIEPY
BRYAR LANGE

did knowingly and willfully combine, conspire, and agree with each other and

with other persons unknown to the Grand Jury, to distribute and possess with the

intent to distribute five (5) kilograms or more of a mixture and substance

containing a detectable amount of cocaine, a Schedule IT controlled substance.
All jn violation of 46 U.S.C §§ 70503(a) and 70506(a) and (b), and 21

U.S.C. § 960(b)(1)(B)(ii).
Case 8:19-cr-00471-WFJ-AAS Document1 Filed 10/08/19 Page 2 of 5 PagelD 2

COUNT TWO
Beginning on an unknown date and continuing through on or about
September 28, 2019, while on the high seas and aboard a vessel subject to the
jurisdiction of the United States, the defendants,

DAEMON GARIEPY
BRYAR LANGE

did knowingly and intentionally, while aiding and abetting each other and other
persons unknown to the Grand Jury, possess with the intent to distribute five (5)
kilograms or more of a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance.
All in violation of 46 U.S.C. §§ 70503(a) and 70506(a), 18 U.S.C. § 2, and 21
U.S.C § Section 960(b)(1)(B) (ii).
FORFEITURES

1. © The allegations contained in Counts One and Two of this
Indictment are hereby realleged and incorporated by reference for the purpose of
alleging forfeitures pursuant to the provisions of 21 U.S.C. § 881, 46 U.S.C.
§ 70507, and 28 U.S.C. § 2461(c).

2. Upon their conviction of any of the violations alleged in Counts One
or Two of this Indictment, in violation of 46 U.S.C. § 70503, the defendants,

DAEMON GARIEPY
BRYAR LANGE
Case 8:19-cr-00471-WFJ-AAS Document1 Filed 10/08/19 Page 3 of 5 PagelD 3

shall forfeit to the United States, pursuant to 46 U.S.C. § 70507, 21 U.S.C.
§ 881(a), and 28 U.S.C. § 2461(c), any and all property described in 21 U.S.C.
§ 881(a), including, but not limited to:
a. Property furnished or intended to be furnished in exchange for
a controlled substance;

dD. Property constituting, or derived from, any proceeds the
defendants obtained, directly or indirectly, as a result of such
violations; and

Cc. All moneys and conveyances used or intended to be used to
commit, or to facilitate the commission of the alleged offense.
3. . Ifany of the property described above, as a result of any act or

omission of the defendants:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with a third
party;

C. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or,
e. has been commingled with other property, which cannot be

divided without difficulty;
Case 8:19-cr-00471-WFJ-AAS Document 1 Filed 10/08/19 Page 4 of 5 PagelD 4

the United States of America shall be entitled to forfeiture of substitute property

under the provision of 21 U.S.C § 853(p), directly an as incorporated by 28 U.S.C

 

§ 2461(c).
A TRUE BILL,
QL
Foreperson
MARIA CHAPA LOPEZ

  

“A States Attorn

iego
ME

By: (pig iC teal

J oseph K. Ruddy
Assistant United States ae
Chief, Transnational Organized Crime Section

By:

 
FORM OBD-34
October 19

Case 8:19-cr-00471-WFJ-AAS Document1 Filed 10/08/19 Page 5 of 5 PagelD 5
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

DAEMON GARIEPY
BRYAR LANGE

 

INDICTMENT

Violations: 46 U.S.C. §§ 70503(a) and
70506(a) and (b)

 

A true bill,

At cf

Foreperson

 

Filed in open court this 8th day

of October 2019.

 

Clerk

 

Bail $

 

 
